Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 13-16, 19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima (US 2008/0059175) and in view of Huang et al. (US 2015/0109192).
As to claim 1, Miyajima teaches a method performed by a device for initiating voice control through gaze detection, the method comprising:

responsive to the detecting that the user is gazing at the gaze target (S5), capturing  audio and performing automatic speech recognition of the captured audio to turn the audio into text (S7); 
performing natural language understanding on the text to determine an application- specific command (S8); 
and performing  application-specific processing for the application-specific command (S9).

    PNG
    media_image1.png
    663
    482
    media_image1.png
    Greyscale

Miyajima doesn’t explicitly teach where using a different resolution for detecting user’s gaze as now claimed. However, Huang, in similar field of endeavor, teaches a system for tracking user’s eye gaze to determine a target of interest the system 

    PNG
    media_image2.png
    686
    504
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    673
    513
    media_image3.png
    Greyscale

The combination would be obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose using less power and less data computing amount needed to determine if the user is watching at the target.
As to claim 4, Miyajima teaches wherein the captured audio is recorded locally (Fig.1).
As to claim 5, Miyajima teaches wherein the gaze target (Figs.2, 4-6) is on a different device.

As to claim 7, Miyajima teaches wherein the application-specific processing is specific for a streaming device (Fig.6).
As to claim 8, Miyajima teaches, wherein detecting that the user is gazing at the gaze target includes analyzing one or more images of the user to determine whether the user is gazing at the gaze target (Pars.24-25).
Regarding claims 10, 13-17, 19 and 22-26, the corresponding computer program and device comprising the steps addressed in the claims above are analogous therefore rejected as being unpatentable over Miyajima  and in view of Huang et al. for the foregoing reasons.
 As to claims 2 11 and 20, Miyajima doesn’t explicitly teach detecting the user motion prior to or to activate gaze point detecting.
However Official Notice is taken that use of motion detection to trigger another form of user interface is common and well known in the art and would be obvious in the teaching of Miyajima for the purpose of power conservation. 
For example Nicholson US 2006/0192775 presence detection to activates user’s eye view point and voice recognition (Abstract; Figs.2-3; Pars.6-8); Reckstad US 2019/0013018 teaches where the motion of the user is detected to activate a voice command recognition to control plurality of devices (Fig.3); Faaborg US 2017/0038837 teaches a method comprising detecting a user is gazing at a target object and associating a voice command with the target object wherein prior to detecting user .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 12, 21, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima (US 2008/0059175) in view of Huang et al. (US 2015/0109192) and further in view of Nicholson (US 2006/0192775).
As to claim 3, 12 and 21, Miyajima doesn’t explicitly teach performing a calibration step where a gaze direction to the gaze target is determined. However, Nicholson teaches where calibration is performed (Pars.3, 33-34). The step would be obvious to one of ordinary skill in the art for the purpose of making the required correction or adjustment.
As to claims 9, 18 and 27, Nicholson teaches wherein analyzing the one or more images of the user to determine whether the user is gazing at the gaze target includes inferring from face alignment/orientation data calculated through a computer or artificial intelligence vision technique whether the user is gazing at the gaze target (Fig.2; Pars.3, 9, 31-34).



Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim 1 as being anticipated by Miyajima have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Miajima and in view of Huang et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teller et al. (US 2013/0304479), Fig.2.; Abstract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.